 In the Matter Of UNION MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, CIOCase No. 10-R-1105.-Decided March 1, 1944Mr. John Wesley Weekes,ofWeekes and Candler,Decatur, Ga.,for the Company.Mr. R. C. Thomas,of Atlanta,Ga., for the Union.Mr. William Strong,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon a petition duly filed by Textile Workers Union of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofUnion Manufacturing Company, Union Point, Georgia, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon 'due notice before Mortimer H. Freeman,Trial Examiner.Said hearing was held at Union Point, Georgia,on February 11, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY.Union Manufacturing Company, a Georgia corporation, has itsplant and principal place of business at Union Point, Georgia, whereit is engaged in the manufacture and sale of yarn and hosiery. Duringthe 12 months preceding the hearing herein, the Company used rawmaterials, supplies and machinery replacements valued at more than$250,000, of which about 33 percent in value was received from points55 N. L. R. B., No. 39.228 UNIONMANUFACTURING COMPANY229outside the State of Georgia, and manufactured and sold finishedproducts valued in excess of $1,000,000, of which about 95 percent wasshipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the-National Labor Relations Act.II.THEORGANIZATION INVOLVED)TextileWorkers Union of America, affiliated, with the Congress ofIndustrial Organizations, is a labor organization admitting to niem-l;ership employees of the Company..,III:THE QUESTIONCONCERNINGREPRESENTATIONThe Company his refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees ineffect until the Union has been certified by the Board in an appropriateunit.A statement of a Board,agent,.introduced into evidence at the hear-ing, indicates that the Union representsa substantialnumber ofemployees in the' unit hereinafter found appropriate.'We find that a questionaffectingcommerce hasarisen concerning-the, representation of employees 'of the' Company; 'within the meaningof Section 9 (c) -and Section 2 "(6) ,and (7) 'of the Act.IV.THE APPROPRIATE UNIT 1;The Union'contends that all production and maintenance employees6f the Company, excluding supervisory, clerical and office employees,cohstitiite an appropriate unit.While the Company does not affirma-tively indicate the unit which it considers to be appropriate, statingthat that is a matter for Board determination, it nevertheless opposesthe Union's requested uniHor the reasons that about one-fifth of theCompany's employees are engaged in the .production of yarn and thebalance are engaged in' the manufacture of hosiery, that there is nocommunity of interest among, such employees and that the Union isa textile union.-,contiguous buildings.All operations are under one management;there is one office for the entire plant.All employees are paid on thesame day, production employees being on a piece-work rate and main-tenance employees one an hourly rate.The minimum wage is thesame for all.There is one general pay roll.The same-policies areapplicable to all employees.One shipping department and one re-ceiving department service all operations.Practically all of the yarn'The Trial Examiner reported that the Union submitted 310 membership applicationcards and that the alleged appropriate unit contains585-persons- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduced by the Company is also consumed by it in its other opera-tions.There is no evidence to support the Company's contention thata plant-wide unit is inappropriate.We find that all production and maintenance employees of theCompany, excluding clerical and office employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining, with Union Manu-facturing Company, Union Point, Georgia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the Direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter. as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by TextileWorkers Union of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.